            Case 5:21-cv-00149-SLP Document 1 Filed 02/23/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


 (1) ANGELA SIMMONS,                                               )
                                                                   )
                        Plaintiff,                                 )
                                                                   )               CIV-21-149-SLP
 vs.                                                               )
                                                                   )             COMPLAINT
 (1) CAVALRY PORTFOLIO SERVICES, LLC,                              )   (Unlawful Debt Collection Practices)
                                                                   )
                        Defendant.                                 )        JURY TRIAL DEMANDED



                                          COMPLAINT

       NOW COMES Plaintiff, Angela Simmons, and for a Complaint against Defendant,

Cavalry Portfolio Services, LLC, alleges as follows:

                                       INTRODUCTION

       1.      Plaintiff states a claim against Cavalry Portfolio Services, LLC (“Cavalry”) for

violation of the Fair Debt Collection Practices Act, codified 15 U.S.C. § 1692 et seq. (hereinafter

“FDCPA”), which was enacted in 1978.

       2.      Congress stated its findings and purpose of the FDCPA:

       (a) Abusive practices

                   There is abundant evidence of the use of abusive, deceptive,
                   and unfair debt collection practices by many debt collectors.
                   Abusive debt collection practices contribute to the number of
                   personal bankruptcies, to marital instability, to the loss of jobs,
                   and to invasions of individual privacy.

       (b) Inadequacy of laws

                   Existing laws and procedures for redressing these injuries are
                   inadequate to protect consumers.

       (c) Available non-abusive collection methods



                                         COMPLAINT                                               1
             Case 5:21-cv-00149-SLP Document 1 Filed 02/23/21 Page 2 of 6




                    Means other than misrepresentation or other abusive debt
                    collection practices are available for the effective collection of
                    debts.

        (d) Interstate commerce

                    Abusive debt collection practices are carried on to a substantial
                    extent in interstate commerce and through means and
                    instrumentalities of such commerce. Even where abusive debt
                    collection practices are purely intrastate in character, they
                    nevertheless directly affect interstate commerce.

        (e) Purposes

                    It is the purpose of this title to eliminate abusive debt collection
                    practices by debt collectors, to insure that those debt collectors
                    who refrain from using abusive debt collection practices are not
                    competitively disadvantaged, and to promote consistent State
                    action to protect consumers against debt collection abuses.

                                 JURISDICTION AND VENUE

        3.      Jurisdiction of this court arises pursuant to 15 U.S.C. 1692k(d), which states that

such actions may be brought and heard before “any appropriate United States district court without

regard to the amount in controversy.

        4.      Defendant conducts business in the state of Oklahoma; therefore, personal

jurisdiction is established.

        5.      Venue is proper pursuant to 28 U.S.C. 1391(b)(2).

                                            STANDING

        6.       Plaintiff has suffered an injury in fact that is traceable to Defendant’s conduct and

that is likely to be redressed by a favorable decision in this matter.

        7.       Specifically, Plaintiff suffered a concrete injury to reputation as a result of

Defendant’s communication of false information to third parties in connection with its attempt to

collect an alleged debt from Plaintiff.



                                          COMPLAINT                                                  2
             Case 5:21-cv-00149-SLP Document 1 Filed 02/23/21 Page 3 of 6




                                             PARTIES

        8.      Plaintiff is a natural person residing in Oklahoma City, Oklahoma.


        9.      Plaintiff is a consumer as that term is defined by 15 U.S.C. 1692a(3), and according

to Defendant, Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. 1692a(5).

        10.     Defendant is a debt collector as that term is defined by 15 U.S.C. 1692a(6), and

sought to collect a consumer debt from Plaintiff.

        11.     Plaintiff is informed and believes, and thereon alleges, that Defendant does

business in the Eastern District of Oklahoma.

        12.     Upon information and belief, Defendant uses interstate mail and makes telephone

calls to consumers attempting to collect on defaulted consumer debt.

        13.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                  FACTUAL ALLEGATIONS

        14.      Sometime in July, 2019, Plaintiff noticed on her credit report that Defendant

reported a debt purportedly owed to Synchrony Bank for a defaulted consumer debt.

        15.      On or about July 8, 2019, Plaintiff placed a call to Defendant to discuss the alleged

debt.

        16.      During the call, Defendant directed her to contact a Defendant’s agency, debt

collector Convergent Outsourcing, regarding the debt. Despite Defendant reporting the debt

directly to Plaintiff’s credit report, Defendant refused to discuss the debt with her.

        17.      Subsequently, Plaintiff then followed Defendant’s instructions to call to

Convergent Outsourcing. During this call, Plaintiff advised Defendant’s agent that she disputed

the amount of the alleged debt being sought by Defendant, and advised Defendant’s agent of the

correct balance amount.


                                         COMPLAINT                                                  3
           Case 5:21-cv-00149-SLP Document 1 Filed 02/23/21 Page 4 of 6




       18.      However, on July 18, 2019, and monthly thereafter, including February 23, 2020,

and dates thereafter, Defendant reported the alleged debt to Plaintiff’s credit reports, but failed to

communicate that the debt was disputed by the consumer Plaintiff.

       19.     Credit reporting by a debt collector constitutes an attempt to collect a debt. See,

e.g., Rivera v. Bank One, 145 F.R.D. 614, 623 (D.P.R. 1993) (a creditor’s report of a debt to a

consumer reporting agency is a “powerful tool, designed in part to wrench compliance with

payment terms from its cardholder”).

       20.     Defendant materially lowered Plaintiff’s credit score by failing to note Plaintiff’s

dispute.

       21.     A debt reported without dispute results in a much lower credit score than a report

of both the debt and the dispute. Saunders v. Branch Banking and Trust Co. of VA, 526 F. 3d 142,

146-47 (4th Cir. 2008).

       22.     15 U.S.C. § 1692e of the FDCPA provides as follows:

               False or misleading representations. A debt collector
               may not use any false, deceptive, or misleading
               representation or means in connection with the collection
               of any debt. Without limiting the general application of
               the foregoing, the following conduct is a violation of this
               section: . . .

               (8) Communicating or threatening to communicate to
               any person credit information which is known or which
               should be known to be false, including the failure to
               communicate that a disputed debt is disputed. . . .

       23.     On February 23, 2020, and months thereafter, Defendant knew or should have

known that Plaintiff had disputed the alleged debt because Plaintiff had previously notified

Defendant of that dispute in a call with Defendant’s agent, Convergent Outsourcing.




                                         COMPLAINT                                                  4
             Case 5:21-cv-00149-SLP Document 1 Filed 02/23/21 Page 5 of 6




        24.     Even though Defendant knew or should have known, prior to February 23, 2020,

and every month thereafter that Defendant reported the debt to Plaintiff’s credit report, that

Plaintiff disputed owing the amount of the alleged debt, Defendant failed to thereafter

communicate the fact of Plaintiff’s dispute to the credit reporting agencies to which Defendant

communicated other information regarding the alleged debt, in violation of 15 U.S.C. § 1692e(8).

        25.       Plaintiff has suffered actual damages as a result of these illegal collection

communications by Defendant in the form of a lower credit score, and experienced anger and

frustration, amongst other negative emotions.

                                COUNT I
      DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT,
                      (FDCPA), 15 U.S.C. § 1692 et seq.


        26.       Defendant violated §1692e(8) of the FDCPA by failing to communicate that a

disputed debt is disputed to Plaintiff’s credit reporting bureaus.

        WHEREFORE, Plaintiff, Angela Simmons, respectfully prays that judgment be entered

against Defendant, Cavalry Portfolio Services, LLC, for the following:

        a)      Statutory damages of $1,000.00, pursuant to the FDCPA, 15 U.S.C. 1692k;

        b)      Actual damages pursuant to the FDCPA, 15 U.S.C. 1692k;

        c)      Costs and reasonable attorney’s fees pursuant to the FDCPA, 15 U.S.C. 1692k;

and

        d)      Any other relief that this court deems to be just and proper.



                                               Respectfully submitted,



                                               /s/ Victor R. Wandres       _
                                               Victor R. Wandres, OBA #19591


                                         COMPLAINT                                            5
Case 5:21-cv-00149-SLP Document 1 Filed 02/23/21 Page 6 of 6




                           1202 E. 33rd Street
                           Tulsa, OK 74105
                           (918) 200-9272 voice
                           (918) 895-9774 fax
                           6462@paramount-law.net




                      COMPLAINT                                6
